Citation Nr: 0928091	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for coronary heart 
disease, status post bypass grafting, including secondary to 
hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the RO.  

In July 2007, the Board remanded the claim for further 
evidentiary development.  Regrettably, another remand is 
necessary.  

In a March 2009 statement, the Veteran filed a claim of 
service connection for posttraumatic stress disorder (PTSD) 
and diabetes mellitus due to exposure to Agent Orange.  These 
claims have not been developed by the RO and are not 
currently before the Board.  They will not be addressed 
herein.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

As noted, in July 2007, the Board remanded the claim for 
further development, including providing the Veteran the 
opportunity to identify or submit any additional evidence 
that would support his claims.  After completing the 
requested development, the Veteran's claims were again denied 
by the AMC in a Supplemental Statement of the Case (SSOC) 
dated March 31, 2009.  The Veteran was given a period of 
30 days to respond to the SSOC.  

A review of the file reveals that in February 2009, the 
Huntington, West Virginia RO received additional statements 
from the Veteran as well as a statement from his sister.  

The Veteran mailed similar information to the AMC in an 
envelope postmarked within 30 days of the issuance of the 
March 2009 SSOC.  This information was forwarded to the Board 
and received in May 2009.  

There is no indication, however, that the Veteran waived 
initial review of this evidence by the agency of original 
jurisdiction in accordance with 38 C.F.R. § 20.1304 (2008).  
Moreover, this evidence is directly related to the issues on 
appeal.  

Pursuant to 38 C.F.R. § 20.1304(c) (2008), any additional 
pertinent evidence received by the RO or the Board that has 
not already been considered by the AOJ must be referred to 
the AOJ for initial review unless there has been a waiver of 
such referral by the claim.  

Here, a waiver has not been provided by either the Veteran or 
his representative.  Hence, the Board finds that a remand is 
unavoidable.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues on 
appeal in light of all the evidence of 
record, including the additional evidence 
submitted by the Veteran.  If any benefit 
sought on appeal remains denied, then the 
RO should issue another Supplemental 
Statement of the Case and afford the 
Veteran with an appropriate opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



